By the Court.
A collector of taxes, by accepting the office, takes the risk of the safe-keeping of the money he has actually received. His obligation is not regulated by the law of bailments, and the cases cited to that effect are inapplicable. He is a debtor, an accountant, bound to account for and pay over the money he has collected. The loss of his money, therefore, by theft or otherwise, is no excuse for non-performance; this is founded on the nature of his contract, and considerations of public policy. United States v. Prescott, 8 How. R. 578. It being a duty of the collector to account for and pay over to the treasurer; Inhabitants of Colerain v. Bell, 9 Met. 499, and the excuse of loss by theft being unavailing, the sureties in the bond are liable equally with the principal.

Judgment on the agreed facts for the plaintiffs.